Citation Nr: 0733471	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
contusion of the coccyx.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 19, 2002 to 
March 15, 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2004, the veteran appeared at the RO and 
testified at a hearing before a Decision Review Officer.  A 
copy of the transcript is in the record.  The veteran 
requested a video conference hearing before the Board on 
January 25, 2007; however, as the veteran did not appear, 
this decision is based on the evidence of record.

The issue of service connection for residuals of contusion of 
the coccyx is addressed in the REMAND portion of the decision 
below, and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

There is no competent medical evidence showing the veteran's 
headaches are related to service.


CONCLUSION OF LAW

Headaches were not incurred in, or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated in April 2002 
and May 2004 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private opinion and examination 
reports, and personal hearing testimony and statements have 
been associated with the record.  In a March 2006 statement, 
the veteran noted that he had no additional information to 
provide to substantiate his claim.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue addressed in 
this decision, and that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim for 
headaches is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony at the February 2004 RO's Decision Review Officer's 
hearing, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Headaches

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The veteran contends that his in-service February 2002 injury 
has resulted in headaches.  

Service medical records are silent for any complaints, 
treatment or findings of headaches.  The veteran received 
private treatment for his headaches in November 2002.  At the 
DRO hearing of February 2004, the veteran testified that his 
headaches began after service separation when the 800 mg. of 
Ibuprofen he was taking every four hours ran out, and that 
they have continued ever since.  

After a review of all the evidence of record, the Board finds 
that the in-service and immediate post-service evidence, 
which includes the absence of complaints or treatment sought 
by the veteran for headaches until eight months after 
service, is probative of a lack of in-service injury 
resulting in headaches, because the evidence is more 
contemporaneous to the alleged in-service incurrence.  Thus 
the Board finds that the preponderance of the evidence is 
against the veteran's claim that his headaches occurred in 
service.

On the question of current disability for headaches, the 
evidence in favor of headaches includes the veteran's reports 
of headaches and private treatment for them in November 2002.  
However, at the time of VA examination in January 2003, while 
complaints of recurring headaches were noted, the examiner 
did not indicate a diagnosis of headaches.  
 
As to competent medical nexus, relating the veteran's 
headaches to his in-service injury, there is none in the 
record.  In weighing the evidence for and against the 
veteran's claim for service-connected headaches, the Board 
finds that the negative evidence outweighs the positive 
evidence in favor of the veteran.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection of headaches, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for headaches is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  According to 
McLendon, in disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of a current disability, there 
are VA and private medical opinions as well as the veteran's 
testimony that he has symptomology consistent with residuals 
of contusion of the coccyx.

Evidence of an in-service contusion of the coccyx, in which 
the veteran fell onto a steeled toe boot while involved in 
physical training, is established in the veteran's service 
medical records of February 2002.  The Board acknowledges 
evidence of the element of in-service contusion of the 
coccyx.

In this case, the Board finds there is insufficient competent 
medical evidence on file to make a decision on the issue of 
service connection for residuals of contusion of the coccyx.  
Although the VA orthopedic examiner of May 2002 ordered a 
magnetic resonance imaging (MRI) examination to determine the 
condition of the veteran's lumbar spine, it does not appear 
in the claims file, and the examiner provided no addendum to 
his May 2002 report with its results.  The same VA 
orthopedist examined the veteran again in January 2003, 
finding that the veteran's failing to flex his spine was 
unwillingess and not inability, and reported that another MRI 
had been performed, which the examiner did not have, and that 
it would give information on the veteran's back.  Although 
the file contains an MRI report of August 2003, there is no 
addendum to the January 2003 orthopedic examination report 
relating the results of the MRI to the issue of whether the 
veteran's residuals of contusion of the coccyx are related to 
service.  

Additionally, a VA neurologist of March 2007 reported that 
the electromyograph (EMG) from January 2003 did not correlate 
with the August 2003 MRI or the physical examination, and re-
ordered an electromyograph (EMG) of the veteran.  Neither the 
results of this EMG are reported, nor is there an addendum 
incorporating the results of another EMG to the March 2007 
examination.

From September through November 2002, the veteran was 
privately treated for lumbar spondylitis with pain medication 
and exercise.  From October 2002 through January 2003 the 
veteran was privately treated with spinal injections.  
Private MRI reports of September and October 2002 indicated 
possible mild disc protrusion of the L3-4 into the right 
lateral recess, degenerative changes of L4-5 with decreased 
signal, degenerative changes of the L5-S1 with decreased 
signal, and generalized disc bulging of the L5-S1.  As to the 
private treatment records in the file, the Board finds there 
is no competent medical private opinion relating the 
veteran's in-service injury to residuals of contusion of the 
coccyx.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for VA orthopedic and neurological 
examinations, by appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
residuals of contusion of the coccyx.  
The orthopedic examiner should have the 
results of the August 2003 MRI when he 
performs the examination and writes an 
addendum to the January 2003 opinion, or, 
in the alternative, a new MRI should be 
ordered and the orthopedic examiner 
should have it and rely on it in writing 
his opinion.  The examiner(s) should be 
provided the full and accurate relevant 
history of the appellant's contusion of 
the coccyx; service medical and personnel 
records from February to March 2002 
showing his contusion of the coccyx; and 
the VA examiner should be advised that 
in-service contusion of the coccyx has 
been established.  

For any diagnosed current residuals of 
contusion of the coccyx, the examiner 
should offer an opinion as to whether the 
current residuals of contusion of the 
coccyx are at least as likely as not (50 
percent or greater probability) related 
to (caused or aggravated by) the in-
service coccyx contusion in February 
2002.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reasons why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
residuals of contusion of the coccyx.  If 
service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


